DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 5, 15 – 17, and 21 have been cancelled. Claim 1 has been amended. Claims 2 – 4 and 6 – 9 are as previously presented. Claims 10 – 14 and 18 – 20 remain withdrawn. Therefore, claims 1 – 4 and 6 – 9 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 11/29/2021 has been entered. Applicant’s amendment overcomes the previously set-forth objections to claims 1 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 is a relative term which renders the claim indefinite. The terms “about 200 °C” and “about 320 °C,” in the limitation “a temperature range between about 200 °C and about 320 °C” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2013/0251877) in view of Van Poucke (US 7,770,513), Van Den Berghe (US 5,467,693), Matasovsky et al. (US 2015/0359249), Shoshan (US 2013/0125767), and Froidevaux et al. (US 5,271,728).
Regarding claim 1, Levin discloses a system for making a food product, comprising: 
one or more pressure-molding apparatuses (Figs. 3A-3F), each of the pressure-molding apparatuses including: 
a driving system (“drive system“ [0033]); 
at least one heatable mold (Figs. 3A-3F; upper die elements 42 and lower punch elements 50; “the upper die element 42 and the lower punch element 50 are heated to a temperature of between 215 to 325 degrees Centigrade (C), for example, 300.degree” [0038]) which defines a mold cavity and has at least one movable mold element (“movable lower punch element 50” [0032]) connected to the driving system that moves the at least one mold element into and out of the mold cavity (lower punch elements 50 are part of die plate 46: “heated die 
a control unit (“movement of the ring die 54 and the lower die plate 46 may be controlled by a programmable logic controller (PLC), or the like” [0033]) coupled to at least said driving system and said at least one heatable mold, said control unit configured to: 
(b) actuate said driving system to position said at least one movable mold element with respect to said mold cavity to compress raw material (“In FIG. 3C, both the heated lower punch element 50 and the heated ring die 54 are moved upwards and the materials mixture 12, 14 is heated and compressed between the upper die element 42 and the lower punch element 50” [0034]), 
(c) heat at least a portion of said at least one heatable mold to bake said compressed raw material at a first pressure and at a first temperature ([0038] describes that pressure is applied to produce snack product 30, indicating a first pressure; “the upper die element 42 and the lower punch element 50 are heated to a temperature of between 215 to 325 degrees Centigrade (C), for example, 300.degree. C.” [0038]; the snack product is “baked” [0038]; product bakes during the stage shown in Fig. 3C [0034]), 
(d) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed raw material to expand and take shape into a first intermediate food product (“In FIG. 3D ... the lower punch element 50 is rapidly moved downward” [0035]; “As a result of the sudden pressure drop, the gelatinized and heat-softened expandable pellets 12 together with released gases (steam) will explosively expand in the downward direction so as to form a self-sustaining puffed snack product 30” [0035]), 
(e) actuate said driving system to re-position said at least one movable mold element with respect to said mold cavity to compress said first intermediate food product (see explanation with step (g)), 

(g) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed first intermediate food product to expand and take shape into a second intermediate food product (regarding steps (e)-(g), Levin discloses, “the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]; it is noted that during the compression step, the “heated lower punch element 50 and the heated ring die 54 are moved upwards and the materials mixture 12, 14 is heated and compressed between the upper die element 42 and the lower punch element 50” [0034], indicating that heating/baking occurs during the compression step; retraction occurs when “the lower punch element 50 is rapidly moved downward” [0035]; “two sequential expansion and compression steps” indicates that claimed steps (e)-(g) are performed; that is, claimed step (e) corresponds to the second compression step of Levin, claimed step (f) occurs during the second compression step of Levin, and claimed step (g) corresponds to the second expansion step of Levin; as stated above for step (c), [0038] describes that pressure is applied to produce snack product 30; therefore, when “one or more additional partial or full expansion or compression steps” is performed, this additional compression step will be performed at a pressure value, which can be considered as the second pressure; additionally, Levin’s second compression step, which includes heating/baking as described above, will occur with heating at some temperature, which can be considered as the second temperature).
		

Van Poucke is related to a puffing apparatus for producing cereal crackers [Title]. Van Poucke discloses a raw material supply system that transports raw material into a mold cavity in a mold (“raw material supply system 6 comprising a raw material supply line 7 (conduit or hopper) and sliding plates (8,8') having suitable perforations and back plates to supply a desired amount of grain or pellet material to each die cavity of the ring mold” [Col. 5, lines 26-30]), and
wherein a control unit is coupled to the raw material supply system, said control unit configured to (a) cause raw material supply system to deposit a raw material into said mold cavity (“all process movements ... are controlled by a PLC, e.g. a central PLC for a plurality of puffing machines” [Col. 7, lines 28-30]; one of the “process movements” is step “1. Cup time: bottom cylinder retracts (goes down) and retracted punches of lower mold form feeding cups within ring mold dies to allow the raw material to be dropped in mold” [Col. 7, lines 38-42]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a raw material supply system that transports raw material into the mold cavity in the mold. This is merely the simple substitution of one known element for another to obtain predictable results. Specifically, while Levin does not expressly disclose a raw material supply system that transports raw material into the mold cavity in the mold, Levin does discloses that raw material is supplied to the mold cavity by an undisclosed means. Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the control unit is coupled to the raw material supply system, and said control unit configured to (a) cause said raw material supply system to deposit a raw material into said mold cavity. This is merely the simple 

Levin does not expressly disclose wherein the second pressure differs from the first pressure.
Van Den Berghe is related to an apparatus for pressure-baking a puffed food item ([Title], [Col. 3, line 14]). Van Den Berghe discloses wherein the apparatus comprises “a central processing unit loaded with a cracker production program wherein the following adjustable main parameters are integrated: baking time (t), baking pressure (p) and cracker expansion thickness (d)" [Col. 5, lines 33-36]). This indicates that the baking pressure is adjustable. Van Den Berghe further discloses, "the finished cracker thickness and surface structure may be closely adjusted by a second timing means which actuates piston 14 for a preset time from its fallen back position B1 to a regulable position B3 between B1 and B2" [Col. 7, lines 25-29]. Fig. 3 shows the regulable position B3. The piston 14 is moved to a position within the range B3 shown in Fig. 3. Depending on the position of piston 14, a different pressure will be applied to the mold.
Van Den Berghe discloses wherein the apparatus is capable of applying different baking pressures, as described above. Van Den Berghe also discloses wherein the “thickness” and “surface structure” of the finished food product depends upon the applied baking pressure. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second pressure differs from the first pressure, in order to achieve a finished food product with a desired thickness and surface structure, as recognized by Van Den Berghe.

Levin does not expressly disclose wherein the second temperature differs from the first temperature.
Matasovsky is related to a puffed snack food product and process to make the same [Title]. Matasovsky discloses wherein a first temperature is applied to a food product, and then a second temperature is applied to the food product, wherein the second, different temperature is applied to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second temperature differs from the first temperature. By applying a step wherein the food product is heated to a second temperature after a first temperature has been applied, a desired texture for the food product can be achieved, as recognized by Matasovsky.

Levin does not expressly disclose wherein said control unit dynamically and automatically adjusts a heating temperature of said at least one heatable mold, based on real-time feedback, to meet said first temperature and said second temperature.
Shoshan is related to a "cooking assembly for preparing molded food products during a cooking procedure" [Abstract]. Shoshan discloses a control unit that dynamically and automatically adjusts a heating temperature of a heatable mold, based on real-time feedback, to meet a temperature ("A temperature control assembly regulates the heat source to generate and maintain an optimum temperature profile along the internal cooking surface of the mold chamber during the cooking procedure" [Abstract]; "the insulated cooking assembly 900 comprises a temperature control assembly 934 which is structured and disposed to regulate the output of the heat source 911, in order to maintain an operating temperature of the mold chamber 912 within a predetermined temperature range during a cooking procedure. As before, temperature control assembly 934 may comprise one or more thermal switch 935, such as a bi-metal switch, structured to deactivate upon reaching a specific temperature, and to activate once the temperature drops below said specific temperature" [0120]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said control unit dynamically and automatically adjusts a heating temperature of said at least one heatable mold, based on real-time feedback, to meet said first temperature and said second temperature. This allows for maintaining a desired temperature during the cooking process, as recognized by Shoshan [0120]. 


Froidevaux is related to an apparatus for forming shaped material from a raw material [Abs]. Froidevaux solves the same problem as the Applicant, which is to provide real-time feedback relating to pressure in order to control a hydraulic piston and cylinder unit to achieve a desired pressure (Applicant’s specification at [0029], [0038], [0042]; Froidevaux at Col. 2, line 66 – Col. 3, line 15, and Col. 3, lines 31-51). Froidevaux discloses a control unit that dynamically and automatically adjusts a pressure applied by a hydraulic piston and cylinder unit (“In order to get shaped material of a particularly uniform profile at the discharge opening 8, a control circuit means is suitably provided. For this, a pressure sensor 17 is designed before the discharge opening 8 of the housing 3, the output signal of which is then evaluated in a control circuit unit 18. The control circuit unit 18 receives signals representing a desired pressure by a set-point adjuster which thus regulates the pressure in the housing. The valve 16 adjusting the counterpressure in the piston-and-cylinder unit is suitably connected to the set-point adjuster in such a manner that corresponding pressure values can be attained, if necessary” [Col. 3, lines 39-51]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said control unit dynamically and automatically adjusts a pressure of said at least one heatable mold, based on real-time feedback, to meet the first pressure and the second pressure. This allows for achieving “shaped material of a particularly uniform profile” [Col. 3, lines 39-40], as recognized by Froidevaux.

Regarding claim 2, Levin discloses wherein said at least one heatable mold further comprises a ring mold element (Fig. 3B, ring mold element / ring die 54 [0033]), said ring mold element slidably receives said at least one mold element (Fig. 3C shows ring mold element slidably receiving upper die elements 42 and lower punch elements 50).

Regarding claim 3, Levin discloses wherein said ring mold element slidably receives said at least one mold element in a fluid-tight manner (“upper die element 42 and the lower punch element 50, which define a sealed die cavity together with the ring die 54” [0054]).

Regarding claim 4, Levin discloses the use of a “pneumatic or hydraulic cylinder” [0033] for actuating ring die 54. However, Levin does not expressly disclose wherein said driving system comprises: a fluid reservoir; a pump; a feed line connected to the pump and the fluid reservoir; a return line connected to the fluid reservoir; at least one hydraulic cylinder connected to the feed line and to the return line, the hydraulic cylinder being connected to and moving said at least one movable mold element into and out of the mold cavity; a plurality of valves including at least one feed valve connected in the feed line and at least one return valve connected in the return line; and a unit that controls the operation of the feed and return valves to control the flow of fluid to the hydraulic cylinder and back to the reservoir.

Van Poucke discloses wherein said driving system comprises: 
a fluid reservoir (Fig. 4B, “tank T” [Col. 5, line 57]); 
a pump (Fig. 4B, “pump unit P” [Col. 5, lines 57-58]); 
a feed line (Fig. 4B, “feed line Pr” [Col. 5, line 59]) connected to the pump and the fluid reservoir (Fig. 4B; Col. 5, line 55 – Col. 6, line 7); 
a return line (Fig. 4B, “return line R” [Col. 5, line 57]) connected to the fluid reservoir (Fig. 4B); 
at least one hydraulic cylinder connected to the feed line and to the return line, the hydraulic cylinder being connected to and moving said at least one movable mold element into and out of the mold cavity (“hydraulic cylinders (10, 11) and also bear and guide the connection thereof with the movable mold elements (1,2). The hydraulic cylinders are powered by a hydraulic oil circuit illustrated schematically in FIG. 3” [Col. 5, lines 51-54]; “FIGS. 4a-b-c give a more detailed view of important components in the oil circuit to power a puffing machine drive system according to the invention” [Col. 4, lines 42-44]); 

a unit that controls the operation of the feed and return valves to control the flow of fluid to the hydraulic cylinder and back to the reservoir (“all process movements ... are controlled by a PLC” [Col. 7, lines 28-29]; Col. 7, lines 38-62, describe the “process movements,” which include controlling the movement of the molds, which, as described above, is achieved in part by control of the feed and return valves; valves 1-1 through 1-4 control the flow of fluid to the hydraulic cylinder and back to the reservoir [Col. 6, lines 8-22]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said driving system comprises: a fluid reservoir; a pump; a feed line connected to the pump and the fluid reservoir; a return line connected to the fluid reservoir; at least one hydraulic cylinder connected to the feed line and to the return line, the hydraulic cylinder being connected to and moving said at least one movable mold element into and out of the mold cavity; a plurality of valves including at least one feed valve connected in the feed line and at least one return valve connected in the return line; and a unit that controls the operation of the feed and return valves to control the flow of fluid to the hydraulic cylinder and back to the reservoir. This allows the hydraulic cylinders to “operate under extremely fast speed” [Col. 3, lines 63-64], resulting in an “exceptional and unexpected puffing process” [Col. 3, line 53].

Regarding claim 6, Levin discloses wherein said second intermediate food product is retracted from said at least one heatable mold as a final food product (Fig. 3F shows snack product 30 being retracted from the mold; as described in the rejection of claim 1, Levin discloses “the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]; when the process cycle includes two 

Regarding claim 7, Levin discloses wherein said control unit is further configured to: 
(h) actuate said driving system to re-position said at least one movable mold element with respect to said mold cavity to compress said second intermediate food product (“the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]”; “three sequential expansion and compression steps” indicates that claimed step (h) is performed; that is, claimed step (h) corresponds to the third compression step of Levin).

Regarding claim 8, Levin discloses wherein said control unit is further configured to: 
(i) heat at least a portion of said at least one heatable mold to bake said second intermediate food product at a third temperature (see explanation with step (j)); and 
(j) actuate said driving system to at least partially retract said at least one movable mold element to allow said baked, compressed second intermediate food product to expand and take shape into a final food product (regarding steps (i)-(j), Levin discloses, “the process cycles may be extended and optimized by incorporating one or more additional partial or full expansion or compression steps. As an example, the process cycle may include two or three sequential expansion and compression steps to form each snack product 30” [0037]; it is noted that during the compression step, the “heated lower punch element 50 and the heated ring die 54 are moved upwards and the materials mixture 12, 14 is heated and compressed between the upper die element 42 and the lower punch element 50” [0034], indicating that heating/baking occurs during the compression step; retraction occurs when “the lower punch element 50 is rapidly moved downward” [0035]; “three sequential expansion and compression steps” indicates that claimed steps (i) and (j) are performed; that is, claimed step (i) occurs during the third compression step of Levin, and claimed step (j) corresponds to the third expansion step of Levin).

Regarding claim 9, Levin does not expressly disclose wherein said third temperature is the same as said first temperature or said second temperature.
However, claim 9 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “wherein said third temperature is the same as said first temperature or said second temperature.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said third temperature is the same as said first temperature or said second temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments, see page 8, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1 – 4, 6 – 9, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive, in view of Applicant’s amendment and the previously-cited Keogh reference. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761